Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.  



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 10, 14-15, 19, 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and business relations, which represents a method of organizing human activity, and has been identified as 
	This judicial exception is not integrated into a practical application. The additional elements of server processor/first user device represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the server processor/first user device represent generic computing elements; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.   The additional limitation of performing the claimed steps within a digital social networking environment does no more than apply the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

Dependent claims 5-6, 14-15, 21-23 further include the additional element of a second user device, which represents a generic computing element; it does not, alone or in combination, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5-6, 10, 14-15, 19, 21-23.








Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claims 1, 10, 19 are directed to statutory subject matter
	In response, Examiner respectfully disagrees.
Claims 1, 5-6, 10, 14-15, 19, 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.                  Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG). Some of the relevant claimed limitations include receiving a first user web request for one or more web page displaying web content (first and second specific regions) on a first web page on, determining first electronic content to be displayed in an entirety of the second specific region, receiving first user input corresponding to user opt-in preferences for receiving desired content related to interest topic(s), based on the received first user input retrieving a first selection of desired content related to the interest topic(s) selected by the first user via the first digital prompt on the first device display, selecting first non-intrusive content for displaying on the first user device display along with the desired content selection, wherein the first non-intrusive content is based on a first user unique identifier and the user opt-in preferences, and the first non-intrusive electronic content further includes one of a logo, first digital image, first thumbnail, each of which is configured to be rendered on the first user device display, the content further includes being one of an embedded electronic content and a watermarked electronic content with the first selection of desired electronic content, generating a first datagram for 

				limitations are performed by at least one processor and provide a solution to the problem of how to provide relevant and interest-based content to a user device
	In response, Examiner notes that providing relevant and interest-based content to a user/user device represents a business practice/goal; therefore, optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. As noted by the Applicant’s Spec., the claimed invention optimizes, at best, a business practice: “various embodiments of the present disclosure relate generally to improving methods for providing non-intrusive advertising.” The computing elements represent, as noted above, generic computing elements, and therefore they do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application.
	There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tomkins et al. (8732240). It describes generating additional candidate content items through collaborative filtering, based on the user’s interests.
Kanigsberg et al. (20120066072). It describes recommending content items based on interest correlation and through the use of user profile information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/27/2021